H. T. Kellogg, Acting P. J.:
The claimant’s husband was employed by the New York Central Railroad Company as a yard brakeman. He received an injury from which he died while at work in the railroad yards of his employer at Thompson Station, about two miles south of Lyons, N. Y. He was at the time engaged in coupling empty cars to make up a train to be hauled from Thompson Station to Lyons. Eight of the cars which were to form the train had arrived at Thompson Station from Newberry Junction, Penn., some two weeks previously. They had made the journey in two train runs. The first run was from Newberry Junction, Penn., to Corning, N. Y., and the second run was from Corning, N. Y., to Thompson Station, N. Y. The conductor upon the first run testified that their destination was East Buffalo, N. Y., and that he got this information “ off the running slip.” The conductor on the second run testified that their destination was East Buffalo, N. Y., and that he got this information “ from the way bill ” which accompanied the cars. The yardmaster at Lyons, who with the help of the claimant’s husband, placed the cars in the train for Lyons, N. Y., testified that “ running slips ” accompanied each of the cars; that these “ running slips ” were in his charge for the time being; that they showed that the cars came from Pennsylvania and were destined for East Buffalo, N. Y.; that the cars went “ forward to their destination ” as intended. He stated that a running slip “ is a card showing where a car originates and its destination, also the movement of the car for the information of the conductor.” The train pulled out with the eight cars for Lyons, N. Y., and it is not disputed that the journey thus begun was taken in furtherance of getting them to destination at East Buffalo, N. Y. The yardmaster stated that he “ sent them on to East Buffalo.” The “running slips ” or the “ way bill ” which accompanied the cars evidently constituted directions to various train hands and car handlers to convey the cars in question from Newberry Junction, Penn., to East Buffalo, N. Y. If it was consonant with these directions that the cars while intermediate the two interstate points might be used as desired for local intrastate shipments, that fact was not proven. As the evidence stands the cars were making one *556continuous interstate trip from Newberry Junction, Penn., to East Buffalo, N. Y., and their stop at Thompson Station was a mere interruption in such a journey. Therefore, the claimant’s husband was engaged in interstate commerce when maldng up the train at Thompson Station and the claimant was not entitled to an award of death benefits for his death which was then occasioned. (Kinsella v. New York Central R. R. Co., 186 App. Div. 856.)
The award should be reversed and the claim remitted to the State Industrial Board.
Van Kirk, Hinman and Hasbrotjck, JJ., concur; Kiley, J.,dissents, with an opinion.